PER CURIAM.
The defendant, William E. Fuller, an attorney, was accused by the Oregon State Bar of converting to his own use about $5,750 from public funds which *562came into Ms hands as a Justice of the Peace for Curry county, and of failing, as such public officer, to keep and file proper accounts.
After a trial at which the defendant admitted the substance of the charges the trial committee found the defendant guilty as charged and recommended that he be permanently disbarred. The matter was reviewed by the Board of Governors of the Oregon State Bar who adopted the findings of the trial committee and also recommend to tMs court that defendant be disbarred. No petition for review has been filed in tMs court by defendant.
We have carefully reviewed the record and approve the finding and recommendation of the Board of Governors. The defendant, William E. Puller, is permanently disbarred.